Citation Nr: 1138162	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as emotional lability.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to July 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) Honolulu, Hawaii, Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim.  The hearing was scheduled and held in September 2009.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a Travel Board hearing.  The hearing was scheduled and held in May 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  

The record was left open for a period of 60 days after the conclusion of the Travel Board hearing to afford the Veteran the opportunity to submit additional evidence in support of her claim.  While the Veteran submitted additional evidence at the time of the hearing with a waiver of RO jurisdiction, she submitted no additional evidence in the period of time following the hearing.

The issue originally certified to the Board for appellate consideration was styled as entitlement to service connection for hypothyroidism with related emotional lability.  In the October 2008 rating decision currently on appeal, however, the RO denied service connection for hypothyroidism as well as a chronic disability associated with emotional lability.  As such, the Board has re-styled the issues separately as (1) entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation; and (2) entitlement to service connection for an acquired psychiatric disorder, claimed as emotional lability.  See also, Clemons v. Shinseki, 23 Vet. App. 5-6 (2009) (noting that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of a mental illness).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her currently diagnosed hypothyroidism is related to service and in particular, to her in-service duties as an x-ray specialist.  She further alleges entitlement to service connection for this disability based on exposure to ionizing radiation and reports that her emotional lability began in service.  She also expressed the opinion that the level of radiation to which she was exposed in service was underreported in her service treatment records (STRs) because she wore her radiation badge under her lead apron as directed by her supervisor.

STRs are negative for a diagnosis of or treatment for hypothyroidism.  There is also no evidence of such disability until several decades after discharge from service.  The Veteran was however, treated in service for emotional lability, anxiety, and depression, which was attributed to several factors, including her menstrual cycle and sadness after her close friends separated from service.  A November 1972 social work note indicated that the Veteran would receive weekly therapy sessions to explore and hopefully resolve the source of her anxiety.  These therapy session notes are not of record and an attempt should be made to obtain them on remand.  In any case, no evidence of a psychiatric disorder or hypothyroidism was found on separation from service.  See June 1973 examination report.  

Occupational exposure records associated with the claims file reflected that the Veteran was exposed to ionizing radiation in service from April 1970 to June 1973.  
The Veteran's total lifetime accumulated dose at that time was measured to be 00.754 rem, while the permissible lifetime dose was 15.000 rem.  

The Veteran was subsequently diagnosed as having hypothyroidism in December 2004 and major depression and anxiety in March 2008.  In addition, S. Tan, M.D. suggested in July 2008 that the Veteran's emotional lability was at least in part related to her hypothyroidism.  

Also associated with the claims file is a statement dated February 2008 from H.T., the Veteran's supervisor from July 1970 to July 1973.  According to H.T., the Veteran worked as an x-ray technician and the workload during the period of time in question was "high."  H.T. stated that Veteran routinely worked 72 to 96 hours per week and that 20 upper gastrointestinal series and 20 barium enemas were scheduled daily.  The medical center where she worked also served as the primary bone center for wounded veterans returning from Vietnam and, according to H.T., orthopedic patients required additional x-rays.  In addition, H.T. indicated that the Veteran "took her share of duty" in fluoroscopy rooms, operating rooms, emergency rooms, and in her performance of on-call duties.  She also had specialized training in performing cardiac catheterizations, angiograms, and other fluoroscopic procedures which, in H.T.'s opinion, added to her level of radiation exposure.  H.T. further noted that badges used to gather radiation exposure readings were worn under lead aprons at that time and no protective devices were used to cover the neck.  

The Veteran testified in September 2009 in support of the current claim.  In particular, she indicated that she worked "5, 6, 7 hours a day, 5 days a week" and that 20 upper gastrointestinal series and 20 barium enemas were scheduled daily.  Although she acknowledged wearing a lead apron in the performance of her duties, she stated that she had no neck protection and that she wore her radiation badge under the apron.  The Veteran further indicated that she participated in a health survey of over 143,000 x-ray technologists.  The results of this survey, according to the Veteran showed the incidence of hypothyroidism for such individuals was nearly two times greater than the general population.  A copy of the survey is of record, but it does not identify the Veteran as a participant.  The Veteran also expressed the opinion that her emotional lability was the result of her hypothyroidism.

The Veteran provided additional testimony in May 2011 in which she stated that she worked a 72-hour work week and routinely x-rayed 100 patients per day.  She reiterated that she wore her radiation badge under the lead apron and had no neck protection while performing these duties.  See hearing transcript, pp. 13, 20-21.  In light of the foregoing, the Board concedes that the Veteran was exposed to ionizing radiation in service and that the level of radiation to which she was exposed in service was underreported.

Preliminarily, the 38 C.F.R. § 3.311 and the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C outlines the special steps required to be taken when requesting information and records for disabilities resulting from exposure to ionizing radiation.  It is unclear from the record the extent to which these procedures have been fully followed.  Thus, a remand is required to ensure compliance with 38 C.F.R. § 3.311 and the VA Adjudication Procedure Manual, M21-1MR, Part II, Subpart ii, Chapter 1, Section C.  The Veteran should also be provided with complete notice under the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate her service connection claims for hypothyroidism, to include as due to exposure to ionizing radiation, and an acquired psychiatric disorder, claimed as emotional lability.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination to address the etiology of her currently diagnosed hypothyroidism and/or psychiatric disorders and their relationship to service, if any.  The RO/AMC should provide such examinations on remand.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives private treatment.  As such, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all non-VA sources of treatment for the currently diagnosed hypothyroidism and/or psychiatric disorders that are not already of record.  The RO/AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records cannot be obtained.

Provide the Veteran with complete notice under the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate her service connection claims for hypothyroidism, to include as due to exposure to ionizing radiation, and an acquired psychiatric disorder, claimed as emotional lability.  
  
2.  Ensure compliance with 38 C.F.R. § 3.311 and the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, which outlines the special steps required to be taken when requesting information and records for disabilities resulting from exposure to ionizing radiation.  

3.  Contact the appropriate service department and/or Federal agency to obtain any and all copies of social work weekly therapy session notes pertaining to the Veteran.  Facilities that should be contacted include, but are not limited to, Madigan Army Medical Center, the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.12.c, 13.a.  The RO/AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records do not exist or cannot be obtained.

4.  After Steps 1-3 are completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypothyroidism and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed hypothyroidism at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service, including but not limited to the Veteran's in-service exposure to ionizing radiation, her in-service treatment for emotional lability, anxiety, and depression, or any other incident in service.  The examiner should provide the Veteran with an opportunity to state what symptoms she experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since service in reaching this conclusion.  Please note:  The Board has conceded that the Veteran's exposure to ionizing radiation in service was underreported.  The examiner's attention is also directed to the credible statements above made by the Veteran and H.T. regarding the frequency and extent of radiation exposure in service.  The examiner must provide a complete rationale for any stated opinion.

5.  After Steps 1-4 are completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of her psychiatric disabilities and their relationship to service, if any.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner must note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed psychiatric disabilities, to include major depression, anxiety, and/or any other psychiatric disorder diagnosed on examination, at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's period of active service, and in particular, to her in-service treatment for emotional lability, anxiety, and depression, or any other incident in service.  The examiner must provide the Veteran with an opportunity to state what symptoms she experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since discharge from service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.

In the alternative and only if the Veteran is service-connected for hypothyroidism, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed psychiatric disorder is due to or caused by her hypothyroidism.  If not, the examiner should indicate whether it is at least as likely as not that the psychiatric disorder is aggravated (i.e., permanently worsened) by her hypothyroidism.  The examiner must provide a complete rationale for any stated opinion.

6.  If the examiners are unable to provide the requested opinions without resorting to speculation, the examiners must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer.  Id.  
  
7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


